UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 PARK-PREMIER MINING COMPANY (Name of Registrant As Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rule 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PARK-PREMIER MINING COMPANY 32391 Horseshoe Drive, Evergreen, Colorado80439 (303) 670-3885 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD FEBRUARY 20, 2008 To the Stockholders of Park-Premier Mining Company: A special meeting of stockholders of Park-Premier Mining Company, a Utah corporation (“Park-Premier” or the “Company”), will be held on February 20, 2008, at 10:00 a.m., Mountain Standard time, at 455 Sherman Street, Suite 300, Denver, Colorado80203 (the “Special Meeting”), for the following purposes: 1. To consider and act upon the proposed sale and development of land located in Wasatch County, Utah pursuant to the terms of the Project “A” and “C” Letter Agreements; 2. To consider and act upon a proposal to amend the articles of incorporation of the Company, as amended (the “Articles of Incorporation”), to increase the authorized shares of common stock from 2,000,000 to 50,000,000 and decrease the par value of common stock from $0.25 per share to $0.01 per share; and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. Your attention is directed to the accompanying proxy statement and material incorporated by reference therein for further information with respect to the matters to be acted upon at the Special Meeting. Pursuant to the Utah Business Corporation Act (“UBCA”) Section 16-10a-1202(3)(a), the board of directors has determined that it will make no recommendation with respect to Proposals 1 and 2 due to a conflict of interest.You are requested to consider Proposals 1 and 2 and vote without the benefit of a recommendation by the board of directors.Also, pursuant to the UBCA, Proposal 1 creates appraisal or dissenters’ rights.The information contained in the accompanying proxy statement gives you notice of and explains dissenters’ rights pursuant to UBCA Section 16-10a-1320(1). The presence of the holders of one-third of the Company’s outstanding stock entitled to vote at the Special Meeting, in person or represented by proxy, is necessary to constitute a quorum. YOUR VOTE IS IMPORTANT.YOU ARE URGED, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING, TO COMPLETE, DATE AND SIGN THE ACCOMPANYING PROXY AND TO RETURN IT PROMPTLY IN THE POSTAGE-PAID RETURN ENVELOPE PROVIDED.If you return a proxy and then attend the meeting in person, you may revoke the proxy and vote in person on all matters submitted to a vote at the meeting. The record date for determining stockholders entitled to notice of, and to vote at, the Special Meeting is the close of business onJanuary 24, 2008. Dated:
